DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Pre-Brief Appeal filed on 07/28/2022, PROSECUTION IS HEREBY REOPENED. New ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                             
Claims 114-133 are examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 114-133 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gergely et al (US 2012/0095380) in view of Sigurjonsson et al. (US 2004/0127839), and further in view of Blott et al (US 2009/0012483).
Regarding claims 114, 116, 117, 120, 121, 124, 125, 127-129, 132 and 133, Gergely discloses a wound dressing (Abstract, line 1) capable of being used for a negative pressure therapy, the dressing comprising:
a wound dressing naturally having a length, a width, a central longitudinal axis extending along the length and a transverse axis extending along the width perpendicular to the central longitudinal axis, the wound dressing comprising:
a wound contact layer 4 (page 2, [0023]; fig. 2) is configured to be positioned over the wound and over the skin surrounding the wound (see fig. 2).
a material layer 5 (page 2, [0021]; fig. 2); and
a backing layer 8 (page 2, [0018]; fig. 2) above the material layer 5 (fig. 2). 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Gergely does not expressly disclose the material layer configured to be positioned over the wound and over the skin surrounding the wound.
	Sigurjonsson teaches a wound dressing (Abstract, line 1) that is symmetrical about the longitudinal axis and about the transverse axis (fig. 1), as required by claims 128 and 129, wherein the material layer 14 (fig. 2) is configured to be positioned over the wound and over the skin surrounding the wound (margins A and B).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the material layer of Blott/ Gergely positioned over the skin surrounding the wound, as taught by Sigurjonsson in order to simplify the apparatus by employing the structure of the type known in the art.
Gergely in view of Sigurjonsson do not expressly disclose a port coupled to the backing layer for connecting the wound dressing to a source of negative pressure, and wherein the material layer comprises lobes.
Blott teaches a negative pressure wound therapy apparatus (Abstract, lines 1-2) comprising a port A (fig. 18a) coupled to the backing layer 342 for connecting the wound dressing to a source of negative pressure ([0386]), wherein the material layer having a plurality of lobed portions (fig. 18b), wherein the first portions of the material layer comprise side surfaces on opposite sides of the central longitudinal axis, wherein at least a portion of the side surfaces are substantially straight (fig. 18a(A)), wherein the lobes are separated by a circular cut-out located on the central longitudinal axis (see fig. 18b), as required by claim 116, and wherein the two lobes each extend away from the central longitudinal axis (see fig. 18b), as required by claim 117, wherein wherein each of the two lobes of the second portion comprises end surfaces that are substantially straight (see fig. 18b (A and C)), as required by claim 120, and wherein each of the two lobes of the second portion comprises end surfaces that have a convex curvature (see fig. 18b (B)), as required by claims 121 and 127, wherein the port is located on the central longitudinal axis (see figs. 1 and 18a), as required by claim 132, and wherein the material layer comprises a plurality of slits (see fig. 18b), as required by claim 133.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus of Gergely/ Sigurjonsson with the port, as taught by Blott in order to connect tubing, as motivated by Blott (page 8, [0188]).
Gergely in view of Sigurjonsson, and further in view of Blott do not expressly disclose the dressing, wherein the port is positioned over the first portion of the material layer.
Since shifting the position of the port would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the port over the first portion of the material layer in order to convenience operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)).
Regarding claims 115 and 118, Gergely in view of Sigurjonsson, and further in view of Blott disclose the invention discussed above, but do not expressly disclose the dressing, wherein a width of the material layer between the side surfaces of the first portion decreases in a longitudinal direction away from the port toward the second portion.
Since Applicant did not state that such shaape serves any specific purpose or performs any specific function other that the function disclosed in Blott/ Gergely, it would have been obvious top those skilled in the art at the time the invention was made to make a width of the material layer between the side surfaces of the first portion decreases in a longitudinal direction away from the port toward the second portion as an obvious design choice in order to conform a wound of an oblong shape, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 119, Gergely in view of Sigurjonsson, and further in view of Blott disclose the invention discussed above but do not expressly discloses the dressing, wherein at least a portion of the side surfaces of the second portion are substantially straight.
Since Applicant did not state that such shape serves any specific purpose or performs any specific function other that the function disclosed in Blott/ Gergely, it would have been obvious top those skilled in the art at the time the invention was made to make the side surfaces straight as an obvious design choice in order to conform a wound of an oblong shape, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 122, 123, 130 and 131, Gergely discloses the dressing, wherein the material layer comprises an absorbent material that is a foam (page 1, [0006] and [0009]), as required by claims 123 and 131.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781